Supreme Court of Florida
                                  ____________

                                  No. SC17-1978
                                  ____________

                             STATE OF FLORIDA,
                                 Petitioner,

                                        vs.

                                PETER PERAZA,
                                  Respondent.

                                December 13, 2018

LAWSON, J.

      This case is before the Court for review of State v. Peraza, 226 So. 3d 937

(Fla. 4th DCA 2017). In Peraza, the Fourth District Court of Appeal certified that

its decision directly conflicts with State v. Caamano, 105 So. 3d 18 (Fla. 2nd DCA

2012), on the same question of law. The Fourth District also ruled upon and

certified the following question as one of great public importance:

      WHETHER A LAW ENFORCEMENT OFFICER, WHO WHILE
      MAKING A LAWFUL ARREST, USES DEADLY FORCE WHICH
      HE OR SHE REASONABLY BELIEVES IS NECESSARY TO
      PREVENT IMMINENT DEATH OR GREAT BODILY HARM TO
      HIMSELF OR HERSELF OR ANOTHER OR TO PREVENT THE
      IMMINENT COMMISSION OF A FORCIBLE FELONY, IS
      LIMITED TO INVOKING A DEFENSE UNDER SECTION
      776.05(1), OR IS ALSO PERMITTED TO SEEK IMMUNITY
      FROM CRIMINAL PROSECUTION UNDER SECTIONS
      776.012(1) AND 776.032(1), FLORIDA STATUTES (2013), MORE
      COMMONLY KNOWN AS FLORIDA’S “STAND YOUR
      GROUND” LAW.

Peraza, 226 So. 3d at 948. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

For the reasons explained below, we resolve the certified conflict and answer the

certified question by holding that law enforcement officers are eligible to assert

Stand Your Ground immunity, as held by the Fourth District.

                                 BACKGROUND

      On the afternoon of July 31, 2013, Jermaine McBean purchased an air rifle

from a pawn shop and proceeded to carry it uncovered as he walked back to his

apartment complex. A concerned citizen called the police to report that McBean

appeared distraught and was acting in an aggressive manner as he walked with a

weapon, reported as a firearm. It would later be revealed that McBean suffered

from mental health disorders and had been hospitalized a week earlier after

experiencing a mental breakdown.

      Deputy Peter Peraza of the Broward County Sheriff’s Office responded to an

emergency police dispatch alerting officers to McBean’s demeanor while walking

down a highly trafficked public street displaying what appeared to be a shotgun or

rifle. Deputy Peraza and another deputy quickly arrived at McBean’s location and,

walking closely behind him, issued loud and repeated commands for McBean to

stop. Ignoring the commands, McBean turned into a nearby apartment complex

                                        -2-
and continued walking toward the apartment’s gated pool. McBean finally stopped

alongside the pool area but kept holding the weapon while facing away from the

officers. He then brought the rifle over his head, turned towards the deputies and

pointed the weapon directly at them. When Deputy Peraza perceived that McBean

was aiming the weapon at him, Peraza fired his gun three times and shot McBean

twice, killing him. These are the facts as found by the trial court after an

evidentiary hearing. Although one witness testified that McBean did not point the

weapon at the deputies, the trial judge rejected this testimony and resolved all

factual disputes consistently with Deputy Peraza’s self-defense theory.

      After being indicted for manslaughter with a firearm, Deputy Peraza moved

to dismiss the indictment, citing immunity from prosecution under sections

776.012(1) and 776.032(1), Florida Statutes (2013), commonly known as Florida’s

“Stand Your Ground” law, and under section 776.05, Florida Statutes (2013).

After the evidentiary hearing, the judge made the findings set forth above and

granted Deputy Peraza’s motion to dismiss based upon Stand Your Ground

immunity.

      The State appealed, arguing that law enforcement officers are not eligible to

assert immunity pursuant to the Stand Your Ground law because they are already

provided a defense pursuant to section 776.05, which involves the justifiable use of

force when making a lawful arrest. The State’s argument on appeal was consistent


                                         -3-
with the holding in Caamano, 105 So. 3d at 22. Significantly, a defense pursuant

to section 776.05 (which does not use the term “immunity”) is not subject to pre-

trial determination when facts are in dispute, and may only be presented as a

defense at trial, before a jury.

       The Fourth District disagreed with Caamano and held that a police officer

making a lawful arrest may claim Stand Your Ground immunity and thereby

secure a pre-trial immunity determination, just like any other person acting in self-

defense in Florida. Peraza, 226 So. 3d at 947.1

                                     ANALYSIS

       The certified question presents an issue of statutory construction, which we

review de novo. Borden v. East-European Ins. Co., 921 So. 2d 587, 591 (Fla.

2006). The starting point for any statutory construction issue is the language of the

statute itself—and a determination of whether that language plainly and

unambiguously answers the question presented. Holly v. Auld, 450 So. 2d 217,

219 (Fla. 1984) (“[W]hen the language of a statute is clear and unambiguous and


       1. The Fourth District also found this case distinguishable from Caamano
based upon a secondary finding by the trial court that Deputy Peraza was not
making an arrest when he shot McBean. Peraza, 226 So. 3d at 946. This is legally
significant because section 776.05 immunity only applies when an officer is
making an arrest. § 776.05(1), Fla. Stat. (2013). Because we have jurisdiction
based upon the certified conflict, see art. V, § 3(b)(4), Fla. Const., and the certified
question, see id., we have elected to address the issue presented by the certified
question, which renders analysis of the distinguishing fact unnecessary.


                                         -4-
conveys a clear and definite meaning, there is no occasion for resorting to the rules

of statutory interpretation and construction; the statute must be given its plain and

obvious meaning.”) (quoting A.R. Douglass, Inc. v. McRainey, 137 So. 157, 159

(1931). This Court is “without power to construe an unambiguous statute in a way

which would extend, modify, or limit, its express terms or its reasonable and

obvious implications.” Id. (emphasis omitted) (quoting Am. Bankers Life

Assurance Co. of Fla. v. Williams, 212 So. 2d 777, 778 (Fla. 1st DCA 1968)).

      Section 776.012, part of the Stand Your Ground law, provides in pertinent
part that
      a person is justified in the use of deadly force and does not have a
      duty to retreat if:
             (1) He or she reasonably believes that such force is necessary to
      prevent imminent death or great bodily harm to himself or herself or
      another . . . .

§ 776.012(2), Fla. Stat. (2013). Section 776.032, titled “Immunity from criminal

prosecution and civil action for justifiable use of force,” and also part of the Stand

Your Ground law, provides in relevant part that

      [a] person who uses force as permitted in s. 776.012, s. 776.013, or s.
      776.031 is justified in using such force and is immune from criminal
      prosecution and civil action for the use of such force . . . .

§ 776.032(1), Fla. Stat. (2013) (emphasis added).

      Because these statutes plainly and unambiguously afford Stand Your Ground

immunity to any “person” who acts in self-defense, there should be no reason for

further analysis. See Holly, 450 So. 2d at 219. Put simply, a law enforcement

                                         -5-
officer is a “person” whether on duty or off, and irrespective of whether the officer

is making an arrest. Although neither of the two statutes defines the word

“person,” it must be given its “plain and ordinary meaning.” Green v. State, 604

So. 2d 471, 473 (Fla. 1992). In common understanding, “person” refers to a

“human being,” Webster’s Third New International Dictionary 1686 (1993 ed.),

which is not occupation-specific and plainly includes human beings serving as law

enforcement officers.

      In reaching its contrary conclusion, the Second District Court of Appeal

reasoned:

             In construing a statute, a court’s purpose is to give effect to
      legislative intent, which is the polestar that guides the court in
      statutory construction. In order to determine legislative intent, one
      must first look to the actual wording of the statute and give it its
      appropriate meaning. Then, the doctrine of in pari materia applies.
      This doctrine is a principle of statutory construction that requires that
      statutes relating to the same subject or object be construed together to
      harmonize the statutes and to give effect to the Legislature’s intent.
      Consequently, related statutory provisions must be read together to
      achieve a consistent whole and where possible, courts must give full
      effect to all statutory provisions in harmony with one another.
             Further, when construing multiple statutes addressing similar
      subjects, the specific statute . . . covering a particular subject matter is
      controlling over a general statutory provision covering the same and
      other subjects in general terms. In this situation the statute relating to
      the particular part of the general subject will operate as an exception
      to or qualification of the general terms of the more comprehensive
      statute to the extent only of the repugnancy, if any.

Caamano, 105 So. 3d at 20-21 (internal quotation marks and citations omitted).

      The Fourth District criticized the Caamano court’s analysis, explaining:

                                          -6-
             The source of our disagreement with Caamano appears to arise
      from the following statement from that case: “In order to determine
      legislative intent, one must first look to the actual wording of the
      statute and give it its appropriate meaning. Then, the doctrine of in
      pari materia applies.” 105 So. 3d at 20 (emphasis added).
      Respectfully, to suggest that the doctrine of in pari materia applies in
      every case is incorrect as a matter of law. As the circuit court
      correctly found in this case, because sections 776.012(1)’s and
      776.032(1)’s plain language is clear and unambiguous, Caamano
      “need not have gone into the doctrine of in pari materia at all.” See
      English v. State, 191 So. 3d 448, 450 (Fla. 2016) (“When the statutory
      language is clear or unambiguous, this Court need not look behind the
      statute’s plain language or employ principles of statutory construction
      to determine legislative intent.”) (emphasis added).

226 So. 3d at 947.

      Although we generally agree with the Fourth District’s analysis, we also

recognize that the Second District was attempting to harmonize arguably related

statutes. As the Second District’s analysis recognizes, given the question presented

in this case and the arguments made, some consideration of section 776.05, Fla.

Stat., is necessary in order to determine whether it creates an ambiguity not

otherwise apparent on the face of sections 776.012(1) and 776.032(1), Fla. Stat.

This is true because “[w]here possible, courts must give effect to all statutory

provisions and construe related statutory provisions in harmony with one another.”

M.W. v. Davis, 756 So. 2d 90, 101 (Fla. 2000) (quoting Forsythe v. Longboat Key

Beach Erosion Control Dist., 604 So. 2d 452, 455 (Fla. 1992)).

      Section 776.05 was originally enacted in 1974, see chapter 74-383, Laws of

Florida, and in relevant part provides that “[a] law enforcement officer . . . need not

                                         -7-
retreat or desist from efforts to make a lawful arrest because of resistance . . . [and

is] justified in the use of any force . . . [w]hich he or she reasonably believes to be

necessary to defend himself or herself or another from bodily harm while making

the arrest.” § 776.05, Fla. Stat. At the heart of the State’s argument lies the

observation that the defense recognized in this law enforcement use of force

statute, section 776.05, may overlap in some cases with the defense created in

section 776.012 (“[A] person is justified in the use of deadly force and does not

have a duty to retreat if . . . [h]e or she reasonably believes that such force is

necessary to prevent imminent death or great bodily harm to himself or herself or

another”). In other words, there may be cases in which a person justified in the use

of deadly force under section 776.012 is also a law enforcement officer justified in

the use of force under section 776.05. In such cases, two different statutes would

authorize a defense against criminal or civil liability. Giving effect to all statutory

provisions in such cases necessarily means that a law enforcement officer who

claims that his or her use of force was justified under both statutes must be

permitted to assert a defense under either or both—because the Legislature plainly

provided for both defenses and there is nothing in the actual language of either

statute that purports to abrogate the other.

      More importantly, what Deputy Peraza is asserting here is not simply a

defense. Deputy Peraza is asserting immunity from prosecution. Therefore, the


                                          -8-
real question, clearly and precisely framed, is whether Deputy Peraza is “immune

from criminal prosecution” such that he is entitled to a pretrial immunity

determination. That immunity is addressed only in section 776.032(1), which

plainly says that the immunity is afforded to any “person who uses force as

permitted in s. 776.012.” § 776.032(1). The State has pointed to no language from

any statute, including section 776.05, that could reasonably be read as negating the

plain and unambiguous language of the only statute affording the pretrial immunity

determination that Deputy Peraza seeks.

      We also recognize that the Second District’s analysis reflects a good faith

attempt to ferret out what the Legislature “intended” when it enacted a defense that

partially overlapped a pre-existing defense. Although this Court has at times

heralded the search for legislative “intent” as the first step and ultimate goal of all

statutory analysis, see, e.g., Bankston v. Brennan, 507 So. 2d 1385, 1387 (Fla.

1987), we have also treated inquiry into the Legislature’s “intent” as a secondary

analysis to be employed when construing an ambiguous statute. See, e.g., Lowry v.

Parole & Probation Comm’n, 473 So. 2d 1248, 1249 (Fla. 1985). 2 Moreover, this



       2. Because “there is no occasion for resorting to the [secondary] rules of
statutory interpretation and construction” when “the language of the statute is clear
and unambiguous and conveys a clear and definite meaning,” Holly, 450 So. 2d at
219, these different directives are arguably at odds. See Shoeff v. R.J. Reynolds
Tobacco Co., 232 So. 3d 294, 312-14 (Fla. 2017) (Lawson, J., concurring in part
and dissenting in part).


                                          -9-
Court has held that “[e]ven where a court is convinced that the legislature really

meant and intended something not expressed in the phraseology of the act, it will

not deem itself authorized to depart from the plain meaning of the language which

is free from ambiguity.” St. Petersburg Bank & Trust Co. v. Hamm, 414 So. 2d

1071, 1073 (Fla. 1982) (quoting Van Pelt v. Hilliard, 78 So. 693, 694 (Fla. 1918)).

Because even a clearly discernible Legislative intent cannot change the meaning of

a plainly worded statute, it would only confuse matters to focus on what the

Legislature might have intended rather than what the statute actually says. As

recently explained in Shepard v. State, 43 Fla. L. Weekly S546, S547-48 (Fla.

Nov. 1, 2018), “where the Court is tasked with construing a statute, our first (and

often only) step . . . is to ask what the Legislature actually said in the statute, based

upon the common meaning of the words used.” (Internal quotation marks and

citation omitted.) Here, the plain language of section 776.032(1) answers the

question presented.

                                   CONCLUSION

      For the foregoing reasons, we resolve the certified conflict and answer the

certified question by holding that law enforcement officers are eligible to assert

Stand Your Ground immunity, even when the use of force occurred in the course

of making a lawful arrest. Based upon the trial court’s findings of fact, Deputy

Peraza is entitled to that immunity and is therefore immune from criminal


                                         - 10 -
prosecution. Accordingly, we approve the Fourth District’s decision and

disapprove the Second District’s decision.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and
LABARGA, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR
REHEARING/CLARIFICATION. NOT FINAL UNTIL THIS TIME PERIOD
EXPIRES TO FILE A REHEARING/CLARIFICATION MOTION AND, IF
FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions and Certified Great Public Importance

      Fourth District - Case No. 4D16-2675

      (Broward County)

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Celia Terenzio, Chief
Assistant Attorney General, and Melanie Dale Surber, Senior Assistant Attorney
General, West Palm Beach, Florida,

      for Petitioner

Eric T. Schwartzreich and Anthony J. Bruno of Schwartzreich & Associates, P.A.,
Fort Lauderdale, Florida,

      for Respondent

Robert C. Buschel and Eugene G. Gibbons of Buschel Gibbons, P.A., Fort
Lauderdale, Florida,

      for Amicus Curiae Fraternal Order of Police, Lodge #31



                                      - 11 -